Duckworth, Chief Justice.
The petitioner in essence alleges that she and defendant contemplated marriage and in reliance thereon she paid $1,000 as a down payment on described realty, took possession thereof and has expended $3,000 for improvements thereon but title was taken in the defendant’s *144name with the understanding that petitioner should have the beneficial use of the land after their expected marriage; that the defendant placed a mortgage thereon, and both plaintiff and defendant have been making the monthly mortgage payments in equal amounts; that all of this was done in contemplation of marriage; and that petitioner trusted the defendant. The prayer was to enjoin the defendant’s attempt to evict petitioner, which has been since he married another woman; to enjoin him from otherwise interfering with her use of the land; and to decree the legal title to be in petitioner upon her paying the defendant all sums he has advanced on the mortgage, and for general relief. The petition alleges a cause of action, and it was error to dismiss it on demurrer. Code § 108-106 (1); Berry v. Brunson, 166 Ga. 523 (143 SE 761); Lominick v. Lominick, 213 Ga. 53 (96 SE2d 587).
Argued February 13, 1967 —
Decided February 23, 1967.
McDonald, Longley, McDonald & McDonald, Julian M. Longley, Jr., for appellant.
Mitchell & Mitchell, Erwin Mitchell, Coy H. Temples, for appellee.

Judgment reversed.


All the Justices concur.